Gileillan, C. J.
Upon the principal question in the case — that whether the contract sued on was made with , defendants, or with them and Wylie — there was conflict of evidence, and the finding of the jury upon it is conclusive. Taking the entire charge of the court together, the issues in the case were fairly left to the jury. We find no error in it. If the exclusion of'the testimony mentioned in the fifth assignment of error had been erroneous; if the case had been one for recovery of profits, as for the interruption of a regular and established business, the value of which depends on its profits, and which profits may be ascertained with reasonable certainty, — then the error was cured by the admission, at a subsequent stage of the *232trial, of all the evidence offered to the same point, — evidence of the same character with that excluded “at this time,” as the ruling is stated in the case. The evidence referred to in the sixth assignment of error was proper as an admission that the firm which was carrying on the dining hall in the room let by plaintiff was the firm of Swanson Bros., not of Swanson & Wylie, and was some evidence that the room was let to Swanson Bros., and not to Swanson & Wylie.
Order affirmed.
(Opinion published 51 N. W. Rep. 117.)